Exhibit 10.4

AMENDMENT TO THE

BANKFINANCIAL CORPORATION

2006 EQUITY INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AWARD TERMS

WHEREAS, BANKFINANCIAL Corporation (the “Company”) has granted non-qualified
stock options to ROBERT J. O’SHAUGHNESSY (the “Participant”) pursuant to the
certain Non-Qualified Stock Option Award Terms dated as of             
involving              Covered Shares (the “Option”); and

WHEREAS, the Company and the Participant desire to amend certain provisions of
the Option in order to provide that the Expiration Date be based on Termination
of Employment following Participant’s attainment of age 70 rather than
Participant’s Retirement.

NOW, THEREFORE, BE IT RESOLVED that, effective as of the 20th day of October,
2008, the Option is hereby amended in the following particulars:

1. Paragraph 4(a) of the Option is amended by deleting the existing language and
replacing it with the following new Paragraph 4(a):

“(a) Notwithstanding the foregoing provisions of this Section 3, the Option
shall become fully exercisable upon the earliest of the following events to
occur: (i) a Change in Control that occurs on or before the Participant’s
Termination of Service; (ii) the Participant’s Termination of Service as a
result of the Participant’s Death or Disability; (iii) the Participant’s
attainment of age 70; (iv) the Participant’s employment or consulting
arrangement is terminated by the Company other than for Cause, or (v) the
Participant terminates his employment for Good Reason (for purposes of this
Agreement, the terms “Cause” and “Good Reason” shall have the meanings ascribed
to them in the applicable employment agreement between the Participant and the
Company or its Subsidiary.”

2. Paragraphs 5(c) and 5(d) of the Option are amended by deleting the existing
language and replacing it with the following new Paragraphs 5(c), 5(d) and 5(e):

“(c) the twelve (12) month anniversary of the Participant’s Termination of
Service if the Termination of Service occurs due to Death or Disability;”

(d) the twelve (12) month anniversary of the Participant’s Termination of
Service if the Termination of Service occurs after the Participant’s attainment
of age 70; or

(e) the three (3) month anniversary of the Participant’s Termination of Service
if the Termination of Service occurs prior to the Participant’s attainment of
age 70 for reasons other than



--------------------------------------------------------------------------------

Death, Disability, or Cause; provided, however, that if the Participant returns
to employment with, or as a director or consultant to, the Company, within three
(3) months after the Termination of Service, such termination shall have no
effect on the Option and the Participant shall have the same number of shares
and the same vesting schedule as set forth in this Agreement.”

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

BANKFINANCIAL CORPORATION     

 

    

 

By:  

 

     ROBERT J. O’SHAUGHNESSY Its:  

 

    

 

2